

Exhibit 10.17
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), dated as of November 13, 2014, is
hereby made by and between Wyndham Worldwide Corporation, a Delaware corporation
(the “Company”), and Gail Mandel (the “Executive”).
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to serve the Company, in accordance with the terms and conditions of this
Agreement.
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
SECTION I
EFFECTIVENESS
This Agreement will be deemed effective and enforceable by the parties hereto as
of the Effective Date (as defined below).
SECTION II
EMPLOYMENT; POSITION AND RESPONSIBILITIES
During the Period of Employment (as defined in Section III below) the Company
agrees to employ the Executive and the Executive agrees to be employed by the
Company in accordance with the terms and conditions set forth in this Agreement.
During the Period of Employment, the Executive will serve as the Chief Executive
Officer of the Company’s exchange and rentals business (“WER”) and will report
to, and be subject to the direction of, the Chief Executive Officer of the
Company (the “Supervising Officer”). The Executive will perform such duties and
exercise such supervision with regard to the business of the Company as are
associated with her position, such as exercising responsibility for the exchange
and rentals segment results, as well as such reasonable additional duties as may
be prescribed from time to time by the Supervising Officer. The Executive will,
during the Period of Employment, devote substantially all of her time and
attention during normal business hours to the performance of services for the
Company, or as otherwise directed by the Supervising Officer from time to time.
The Executive will maintain a primary office and generally conduct her business
in Parsippany, New Jersey, except for customary business travel in connection
with her duties hereunder.

-1-

--------------------------------------------------------------------------------



SECTION III
PERIOD OF EMPLOYMENT
The period of the Executive’s employment under this Agreement (the “Period of
Employment”) will begin on November 13, 2014 (the “Effective Date”) and will end
on November 13, 2017, subject to earlier termination as provided in this
Agreement. No later than 180 days prior to the expiration of the Period of
Employment, the Company and the Executive will commence a good faith negotiation
regarding extending the Period of Employment; provided, that neither party
hereto will have any obligation hereunder or otherwise to consummate any such
extension or enter into any new agreement relating to the Executive’s employment
with the Company. For the avoidance of doubt, the Executive will not be entitled
to payments pursuant to Section VI of this Agreement by reason of the Company
electing to not extend this Agreement or enter into a new agreement with the
Executive to extend the Period of Employment.
SECTION IV
COMPENSATION AND BENEFITS


For all services rendered by the Executive pursuant to this Agreement during the
Period of Employment, including services as an executive officer, director or
committee member of the Company or any subsidiary or affiliate of the Company,
the Executive will be compensated as follows:
A.    Base Salary.
During the Period of Employment, the Company will pay the Executive base salary
at an annual rate equal to five hundred and twenty thousand dollars ($520,000)
commencing effective on the Effective Date, subject to annual increases as the
Compensation Committee (the “Committee”) of the Company’s Board of Directors
(the “Board”), deems appropriate in its sole discretion (“Base Salary”). Base
Salary will be payable according to the customary payroll practices of the
Company.
B.    Annual Incentive Awards.
The Executive will be eligible to earn an annual incentive compensation award in
respect of each fiscal year of the Company during the Period of Employment,
subject to the Committee’s discretion to grant such awards, based upon a target
award opportunity equal to 100% of Base Salary earned during each such year,
effective March 28, 2014 (and 50% prior to that date, with any Annual Incentive
Award paid for fiscal 2014 to be prorated), and subject to the terms and
conditions of the annual incentive plan covering employees of the Company, and
further subject to attainment by the Company and/or the WER segment of such
performance goals, criteria or targets established and certified by the
Committee in its sole discretion in respect of each such fiscal year (each such
annual incentive, an “Incentive Compensation Award”), provided that the
Executive’s bonus targets relating to Incentive Compensation Awards will be
based upon targets substantially equivalent to those applicable to other
comparable senior executive officers (excluding the Supervising Officer).

-2-

--------------------------------------------------------------------------------



Solely for purposes of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), the Executive will continue to participate in the Global
Annual Incentive Plan as a non-SEL level participant until the commencement of
the performance period for any annual incentive plan that may be established for
the 2015 fiscal year. Any earned Incentive Compensation Award will be paid to
the Executive at such time as will be determined by the Committee, but in no
event later than the last day of the calendar year following the calendar year
with respect to which the performance targets relate.
C.    Long Term Incentive Awards.
The Executive will be eligible for long term incentive awards as determined by
the Committee, and the Executive will participate in such grants at a level
commensurate with her position as a senior executive officer of the Company. For
purposes of this Agreement, awards described in this paragraph are referred to
as “Long Term Incentive Awards.” Any Long Term Incentive Awards will vest as
determined by the Committee, including with respect to any performance-based
conditions applicable to vesting, in its sole and absolute discretion, and will
be subject to the terms and conditions of the Company’s 2006 Equity and
Incentive Plan (restated as of February 27, 2014) and any amended or successor
plan thereto (the “Equity Plan”) and the applicable agreement evidencing such
award as determined by the Committee.
During the first quarter of 2015, the Executive will be awarded, subject to
Committee approval, the following equity awards constituting her Long Term
Incentive Awards for the 2015 fiscal year: (i) time-based restricted stock units
(“RSU 2015 Annual Grant”), with the number of such units determined by dividing
a grant value of no less than $1,500,000 by the closing market price of the
Company’s common stock on the date of grant and (ii) an LTIP modifier award
consisting of performance-vested restricted stock units, with the number of such
units determined by dividing an amount equal to 50% of the grant value of her
2015 RSU Annual Grant by the closing market price of the Company’s stock on the
date of grant, the vesting of which will be subject to attainment by the Company
over the specified performance period of performance goals established and
certified by the Committee in its sole discretion. Each such award will be
subject to the terms and conditions of the Equity Plan and the applicable
agreement evidencing such award as determined by the Committee.
D.    Employee Benefits.
During the Period of Employment, the Company will provide the Executive with
employee benefits generally offered to all eligible full-time employees of WER,
and with perquisites generally offered to similarly situated senior executive
officers of the Company, subject to the terms of the applicable employee benefit
plans or policies of WER and/or the Company.
E.    Expenses.
During the Period of Employment, the Company will reimburse the Executive for
reasonable business expenses incurred by the Executive in connection with the
performance of her duties and obligations under this Agreement, subject to
Executive’s compliance with such limitations and reporting requirements with
respect to expenses as may be established by the Company from time

-3-

--------------------------------------------------------------------------------



to time. The Company will reimburse all taxable business expenses to the
Executive promptly following submission but in no event later than the last day
of the Executive’s taxable year following the taxable year in which the expenses
are incurred.
SECTION V
DEATH AND DISABILITY
The Period of Employment will end upon the Executive’s death. If the Executive
becomes Disabled (as defined below) during the Period of Employment, the Period
of Employment may be terminated at the option of the Executive upon notice of
resignation to the Company, or at the option of the Company upon notice of
termination to the Executive. For purposes of this Agreement, “Disability” will
have the meaning set forth in Section 409A of the Code, and the rules and
regulations promulgated thereunder (“Code Section 409A”). The Company’s
obligation to make payments to the Executive under this Agreement will cease as
of such date of termination due to death or Disability, except for Base Salary
earned but unpaid and any Incentive Compensation Awards earned but unpaid for a
prior completed fiscal year, if any, as of the date of such termination, which
will be paid in accordance with the terms set forth in Sections IV-A and IV-B,
respectively. Notwithstanding the foregoing, the Company will not take any
action with respect to the Executive’s employment status pursuant to this
Section V earlier than the date on which the Executive becomes eligible for
long-term disability benefits under the terms of the Company’s long-term
disability plan in effect from time to time.
SECTION VI
EFFECT OF TERMINATION OF EMPLOYMENT
A.    Without Cause Termination and Constructive Discharge. If the Executive’s
employment terminates during the Period of Employment due to either a Without
Cause Termination or a Constructive Discharge (each as defined below), the
Company will pay or provide the Executive, as applicable (or her surviving
spouse, estate or personal representative, as applicable), subject to Section
XIX:
i    a lump sum payment equal to 200% multiplied by the sum of (x) the
Executive’s then current Base Salary, plus (y) an amount equal to the highest
Incentive Compensation Award paid to the Executive with respect to the three
fiscal years of the Company immediately preceding the fiscal year in which
Executive’s termination of employment occurs, but in no event will the amount
set forth in this subsection (y) exceed 100% of the Executive’s then current
Base Salary;
ii.    subject to Section VI-D below, (x) all time-based Long Term Incentive
Awards (including all stock options and stock appreciation rights) granted on or
after the Effective Date which would have otherwise vested within one (1) year
following the Executive’s termination of employment, will vest upon the
Executive’s termination of employment; and (y) any performance-based Long Term
Incentive Awards (including restricted stock units but excluding stock options
and stock appreciation rights) granted on or after the Effective Date, will vest
and be paid on a pro

-4-

--------------------------------------------------------------------------------



rata basis (to the extent that the performance goals applicable to the Long Term
Incentive Award are achieved), with such proration to be determined based upon
the portion of the full performance period during which the Executive was
employed by the Company plus 12 months (or, if less, assuming employment for the
entire performance period), with the payment of any such vested
performance-based Long Term Incentive Awards to occur at the time that the
awards vest and are paid to employees generally. The provisions relating to Long
Term Incentive Awards set forth in this Section will not supersede or replace
any provision or right of the Executive relating to the acceleration of the
vesting of such awards in the event of a change in control of the Company or the
Executive’s death or disability, whether pursuant to an applicable stock plan
document or award agreement;
iii.    a two year post-termination exercise period (but in no event beyond the
original expiration date) for all vested and outstanding stock appreciation
rights and options held by the Executive on the date of termination; and
iv.    any of the following amounts that are earned but unpaid through the date
of such termination: (x) Incentive Compensation Award for a prior completed
fiscal year and (y) Base Salary.
B.    Termination for Cause; Resignation. If the Executive’s employment
terminates due to a Termination for Cause or a Resignation, Base Salary earned
but unpaid as of the date of such termination will be paid to the Executive in
accordance with Section VI-D below. Outstanding stock options and other equity
awards held by the Executive as of the date of termination will be treated in
accordance with their terms.
C.    For purposes of this Agreement, the following terms have the following
meanings:
i.    “Termination for Cause” means a termination of the Executive’s employment
by the Company due to (a) the Executive’s willful failure to substantially
perform her duties as an employee of the Company or any of its subsidiaries
(other than any such failure resulting from incapacity due to physical or mental
illness) or material breach of the Company’s Code of Conduct, (b) any act of
fraud, misappropriation, dishonesty, embezzlement or similar conduct against the
Company or any of its subsidiaries, (c) the Executive’s conviction or plea of
nolo contendere for a felony (or its state law equivalent) or any crime
involving moral turpitude or dishonesty (which conviction, due to the passage of
time or otherwise, is not subject to further appeal), (d) the Executive’s gross
negligence in the performance of her duties or (e) the Executive purposely or
negligently makes a false certification regarding the Company’s financial
statements. The Company will provide written notice to the Executive of its
intention to terminate the Executive’s employment and that such termination is a
Termination for Cause, along with a description of the Executive’s conduct that
the Company believes gives rise to the Termination for Cause, and provide the
Executive with a period of fifteen (15) days to cure such conduct (unless the
Company reasonably determines in its sole discretion that the Executive’s
conduct is not subject to cure) and/or challenge the Company’s determination
that such termination was a Termination for Cause; provided, however, that (i)
the determination of whether such conduct has been cured and/or gives rise to a
Termination for Cause will be made by the Company in its sole discretion and
(ii) the Company will be entitled

-5-

--------------------------------------------------------------------------------



to immediately and unilaterally restrict or suspend the Executive’s duties
during such fifteen (15) day period pending such determination.


ii.    “Constructive Discharge” means, without the consent of the Executive, (a)
any material breach by the Company of the terms of this Agreement, (b) a
material diminution in Base Salary, (c) a material diminution in the Executive’s
authority, duties or responsibilities, (d) a relocation of the Executive’s
primary office to a location more than fifty (50) miles from her then current
primary business office or (e) in connection with a transaction described in
Section XII below, the failure of the acquiring company to assume this Agreement
for any reason. The Executive will provide the Company a written notice that
describes the circumstances being relied on for such termination with respect to
this Agreement within thirty (30) days after the event, circumstance or
condition giving rise to the notice. The Company will have thirty (30) days
after receipt of such notice to remedy the situation prior to the termination
for Constructive Discharge.


iii.    “Without Cause Termination” or “Terminated Without Cause” means
termination of the Executive’s employment by the Company other than due to
death, Disability, or Termination for Cause.


iv.    “Resignation” means a termination of the Executive’s employment by the
Executive, other than in connection with a Constructive Discharge.


D.    Conditions to Payment and Acceleration. In the event of a termination
under this Section VI, any earned but unpaid Base Salary as of the date of such
termination will be paid in accordance with Section IV-A, and in the event of a
Termination Without Cause or a Constructive Discharge, any earned but unpaid
Incentive Compensation Award for a prior completed fiscal year as of the date of
such termination will be paid in accordance with Section IV-B. All payments due
to the Executive under Sections VI-A(i) will be made to the Executive in a lump
sum no later than the 60th day following the date of termination; provided
however, that (i) all payments and benefits under Sections VI-A(i) - (iii) will
be subject to, and contingent upon, the execution by the Executive (or her
beneficiary or estate) of a release of claims against the Company and its
affiliates in such reasonable form determined by the Company in its sole
discretion and (ii) in the event that the period during which the Executive is
entitled to consider the general release (and to revoke the release, if
applicable) spans two calendar years, then any payment that otherwise would have
been payable during the first calendar year will in no case be made until the
later of (A) the end of the revocation period (assuming that the Executive does
not revoke), or (B) the first business day of the second calendar year
(regardless of whether the Executive used the full time period allowed for
consideration), all as required for purposes of Code Section 409A. The payments
due to the Executive under Section VI-A will be in lieu of any other severance
benefits otherwise payable to the Executive under any severance plan of the
Company or its affiliates.


SECTION VII


OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT

-6-

--------------------------------------------------------------------------------



A.    The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in her possession and fully cooperate
with the Company and its affiliates as may be requested in connection with any
claims or legal action in which the Company or any of its affiliates is or may
become a party. After the Period of Employment, the Executive will cooperate as
reasonably requested with the Company and its affiliates in connection with any
claims or legal actions in which the Company or any of its affiliates is or may
become a party. The Company agrees to reimburse the Executive for any reasonable
out-of-pocket expenses incurred by Executive by reason of such cooperation,
including any loss of salary due, and the Company will make reasonable efforts
to minimize interruption of the Executive’s life in connection with her
cooperation in such matters as provided for in this Section VII-A.
B.    The Executive recognizes and acknowledges that all information pertaining
to this Agreement or to the affairs; business; results of operations; accounting
methods, practices and procedures; members; acquisition candidates; financial
condition; clients; customers or other relationships of the Company or any of
its affiliates (“Information”) is confidential and is a unique and valuable
asset of the Company or any of its affiliates. Access to and knowledge of
certain of the Information is essential to the performance of the Executive’s
duties under this Agreement. The Executive will not during the Period of
Employment or thereafter, except to the extent reasonably necessary in
performance of her duties under this Agreement, give to any person, firm,
association, corporation, or governmental agency any Information, except as may
be required by law. The Executive will not make use of the Information for her
own purposes or for the benefit of any person or organization other than the
Company or any of its affiliates. The Executive will also use her best efforts
to prevent the disclosure of this Information by others. All records, memoranda,
etc. relating to the business of the Company or its affiliates, whether made by
the Executive or otherwise coming into her possession, are confidential and will
remain the property of the Company or its affiliates.
C.
i.    During the Period of Employment (as may be extended from time to time) and
the Post Employment Period (as defined below and, together with the Period of
Employment, the “Restricted Period”), irrespective of the cause, manner or time
of any termination, the Executive will not use her status with the Company or
any of its affiliates to obtain loans, goods or services from another
organization on terms that would not be available to her in the absence of her
relationship to the Company or any of its affiliates.
ii.    During the Restricted Period, the Executive will not make any statements
intended to or which reasonably could have the effect of in any way injuring the
interests of the Company or any of its affiliates. During the Restricted Period,
the Executive, will not, without the express prior written consent of the
Company which may be withheld in the Company’s sole and absolute discretion,
engage in, or directly or indirectly (whether for compensation or otherwise),
own or hold any proprietary interest in, manage, operate, or control, or join or
participate in the ownership, management, operation or control of, or furnish
any capital to or be connected in any manner with, any party or business which
competes with the business of the Company or any of its affiliates, as such
business or businesses may be conducted from time to time, either as a general
or limited partner, proprietor, common or preferred shareholder, officer,
director, agent, employee,

-7-

--------------------------------------------------------------------------------



consultant, trustee, affiliate, or otherwise. The Executive acknowledges that
the Company’s and its affiliates’ businesses are conducted nationally and
internationally and agrees that the provisions in the foregoing sentence will
operate throughout the United States and the world.
iii.    During the Restricted Period, the Executive will not, without the
express prior written consent of the Company which may be withheld in the
Company’s sole and absolute discretion, directly or indirectly, request or
advise any then current client, customer or supplier of the Company to withdraw,
curtail or cancel its business with the Company or any of its affiliates, or
solicit or contact any such client, customer or supplier with a view to inducing
or encouraging such client, customer or supplier to discontinue or curtail any
business relationship with the Company or any of its affiliates. The Executive
will not have discussions with any employee of the Company or any of its
affiliates regarding information or plans for any business intended to compete
with the Company or any of its affiliates.
iv.    During the Restricted Period, the Executive will not, without the express
prior written consent of the Company which may be withheld in the Company’s sole
and absolute discretion, interfere directly or indirectly with the employees or
affairs of the Company or any of its affiliates, or directly or indirectly
cause, solicit, entice or induce (or endeavor to cause, solicit, entice or
induce) any present or future employee or independent contractor of the Company
or any of its affiliates to leave the employ of, or otherwise terminate its
relationship with, the Company or any of its affiliates or to accept employment
with, provide services to or receive compensation from the Executive or any
person, firm, company, association or other entity with which the Executive is
now or may hereafter become associated. The Executive hereby represents and
warrants that the Executive has not entered into any agreement, understanding or
arrangement with any employee of the Company or any of its subsidiaries or
affiliates pertaining to any business in which the Executive has participated or
plans to participate, or to the employment, engagement or compensation of any
such employee.
v.    For the purposes of this Agreement, the term “proprietary interest” means
legal or equitable ownership, whether through stock holding or otherwise, of an
equity interest in a business, firm or entity, or ownership of any class of
equity interest in a publicly-held company (unless such ownership of a
publicly-held company is 5% or less); the term “affiliate” includes without
limitation all subsidiaries and licensees of the Company; and the term, “Post
Employment Period” means either (1) if the Executive’s employment terminates for
any reason at such time following the expiration of the Period of Employment
hereunder, a period of one year following the Executive’s termination of
employment; or (2) if the Executive’s employment terminates during the Period of
Employment hereunder, a period of two years following the Executive’s
termination of employment.
D.    The Executive hereby acknowledges that damages at law may be an
insufficient remedy to the Company if the Executive violates the terms of this
Agreement and that the Company will be entitled, upon making the requisite
showing, to preliminary and/or permanent injunctive relief in any court of
competent jurisdiction to restrain the breach of or otherwise to specifically
enforce any of the covenants contained in this Section VII without the necessity
of posting any bond or showing any actual damage or that monetary damages would
not provide an adequate remedy.

-8-

--------------------------------------------------------------------------------



Such right to an injunction will be in addition to, and not in limitation of,
any other rights or remedies the Company may have. Without limiting the
generality of the foregoing, neither party will oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this Section VII.
E.    The period of time during which the provisions of this Section VII will be
in effect will be extended by the length of time during which the Executive is
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.
F.    The Executive agrees that the restrictions contained in this Section VII
are an essential element of the compensation the Executive is granted hereunder
and but for the Executive’s agreement to comply with such restrictions, the
Company would not have entered into this Agreement.
SECTION VIII
INDEMNIFICATION
The Company will indemnify the Executive to the fullest extent permitted by the
laws of the state of the Company’s incorporation in effect at that time, or the
certificate of incorporation and by-laws of the Company, whichever affords the
greater protection to the Executive (including payment of expenses in advance of
final disposition of a proceeding as permitted by such laws, certificate of
incorporation or by-laws).
SECTION IX
MITIGATION
The Executive will not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor will the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates.
SECTION X
WITHHOLDING TAXES
The Executive acknowledges and agrees that the Company may directly or
indirectly withhold from applicable payments under this Agreement all federal,
state, city or other taxes that will be required pursuant to any law or
governmental regulation.
SECTION XI
EFFECT OF PRIOR AGREEMENTS

-9-

--------------------------------------------------------------------------------



Upon the Effective Date, this Agreement will be deemed to have superseded and
replaced each prior employment or consultant agreement between the Company
(and/or its affiliates, including without limitation, Cendant and its respective
predecessors) and the Executive.
SECTION XII
CONSOLIDATION, MERGER OR SALE OF ASSETS
Nothing in this Agreement will preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation.
SECTION XIII
MODIFICATION
This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver will operate
only as to the specific term or condition waived and will not constitute a
waiver for the future or act as a waiver of anything other than that which is
specifically waived.
SECTION XIV
GOVERNING LAW
This Agreement has been executed and delivered in the State of New Jersey and
its validity, interpretation, performance and enforcement will be governed by
the internal laws of that state.
SECTION XV
ARBITRATION
A.    Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof (other than with respect to the matters covered
by Section VII for which the Company may, but will not be required to, seek
injunctive relief) will be finally settled by binding arbitration in accordance
with the Federal Arbitration Act (or if not applicable, the applicable state
arbitration law) as follows: Any party who is aggrieved will deliver a notice to
the other party setting forth the specific points in dispute. Any points
remaining in dispute twenty (20) days after the giving of such notice may be
submitted to arbitration in New Jersey, to the American Arbitration Association,
before a single arbitrator appointed in accordance with the arbitration rules of
the American Arbitration Association, modified only as herein expressly
provided. After the aforesaid twenty (20) days, either party, upon ten (10) days
notice to the other, may so submit the points in dispute to arbitration. The
arbitrator may enter a default decision against any party who fails to
participate in the arbitration proceedings.
B.    The decision of the arbitrator on the points in dispute will be final and
binding, and judgment on the award may be entered in any court having
jurisdiction thereof.

-10-

--------------------------------------------------------------------------------



C.    Except as otherwise provided in this Agreement, the arbitrator will be
authorized to apportion its fees and expenses and the reasonable attorneys’ fees
and expenses of any such party as the arbitrator deems appropriate. In the
absence of any such apportionment, the fees and expenses of the arbitrator will
be borne equally by each party, and each party will bear the fees and expenses
of its own attorney.
D.    The parties agree that this Section XV has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section XV will be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.
E.    The parties will keep confidential, and will not disclose to any person,
except as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof.
SECTION XVI
SURVIVAL
Sections VII, VIII, IX, XI, XII, XIII, XIV, XV, XVI will continue in full force
in accordance with their respective terms notwithstanding any termination of the
Period of Employment.
SECTION XVII
SEPARABILITY
All provisions of this Agreement are intended to be severable. In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding will in no way affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that any such invalid or unenforceable provision will be
deemed modified so that it will be enforced to the greatest extent permissible
under law, and to the extent that any court of competent jurisdiction determines
any restriction herein to be unreasonable in any respect, such court may limit
this Agreement to render it reasonable in the light of the circumstances in
which it was entered into and specifically enforce this Agreement as limited.
SECTION XVIII
NO CONFLICTS
The Executive represents and warrants to the Company that she is not a party to
or otherwise bound by any agreement or arrangement (including, without
limitation, any license, covenant, or commitment of any nature), or subject to
any judgment, decree, or order of any court or administrative agency, that would
conflict with or will be in conflict with or in any way preclude,

-11-

--------------------------------------------------------------------------------



limit or inhibit the Executive’s ability to execute this Agreement or to carry
out her duties and responsibilities hereunder.
SECTION XIX
SECTION 409A OF THE CODE
A.    Section 409A. Although the Company does not guarantee to the Executive any
particular tax treatment relating to the payments and benefits under this
Agreement, it is intended that such payments and benefits be exempt from, or
comply with, Code Section 409A and this Agreement will be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Code
Section 409A.
B.    Separation From Service. A termination of employment will not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of amounts or benefits subject to Code Section 409A upon or following a
termination of employment unless such termination is also a “Separation from
Service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“termination of employment” or like terms will mean Separation from Service.
C.    Reimbursement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits will not
be subject to liquidation or exchange for another benefit and (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year will not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided, that the foregoing
clause will not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
D.    Specified Employee. If the Executive is deemed on the date of termination
of employment to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then:
i.    With regard to any payment, the providing of any benefit or any
distribution of equity that constitutes “deferred compensation” subject to Code
Section 409A, payable upon separation from service, such payment, benefit or
distribution will not be made or provided prior to the earlier of (x) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (y) the date of the Executive’s death; and
ii.    On the first day of the seventh month following the date of the
Executive’s Separation from Service or, if earlier, on the date of death,
(x) all payments delayed pursuant to this Section XVIII will be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement will be paid or provided in accordance with
the normal dates specified for them herein and (y) all distributions of equity
delayed pursuant to this Section XVIII will be made to the Executive.

-12-

--------------------------------------------------------------------------------



E.    Company Discretion. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment will be made
within 60 days following the date of termination”), the actual date of payment
within the specified period will be within the sole discretion of the Company
and the number of days referenced will refer to the number of calendar days.
F.    Compliance. Notwithstanding anything herein to the contrary, in no event
whatsoever will the Company or any of its affiliates be liable for any
additional tax, interest or penalties that may be imposed on the Executive by
Code Section 409A or any damages for failing to comply with Code Section 409A.


[Signature Page Follows]



-13-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.


WYNDHAM WORLDWIDE CORPORATION




By: /s/ Mary R. Falvey    
Name:    Mary R. Falvey
Title:    Executive Vice President and
Chief Human Resources Officer






/s/ Gail Mandel    
Gail Mandel








